TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 5, 2013



                                     NO. 03-12-00674-CV


                                  James Holverson, Appellant

                                                v.

                                  Wendy Holverson, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




IT APPEARING to this Court that the appellant has failed to pay for or make arrangements to

pay for the clerk’s record or respond to this Court’s notice, and, accordingly, has failed to

prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the appeal is

dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all costs

relating to this appeal both in this Court and the court below; and that this decision be certified

below for observance.